Powell, J.
The material question in the case is controlled by Brandon v. Pritchett, 126 Ga. 286 (55 S. E. 241). The plaintiff in error has requested that the question involved be certified to the Supreme Court, in order that a motion to review and overrule that case may be presented; but, since there appears no reasonable ground for a belief that the Supreme Court would recede from its former decision, the request is denied. See, also, the recent decision of the Supreme Court in Kaigler v. Brannon, 137 Ga. (72 S. E. 400).

Judgment affirmed.

It was contended on the part of the defendant that the contract for the sale of the cotton was the contract of Drewry, and not of the defendant, and that Drewry had no authority to make it.
T. E. Patterson, for plaintiff in error,
cited Civil Code (1910), §§ 3570, 3574, 3222, and the dissenting opinion in Brandon v. Pritchett, 126 Ga. 286, and requested that the question involved be certified to the Supreme Court, in order that a motion to review that case might be presented.
J. D. Boyd, Cleveland & Goodrich, contra,
cited Dozier v. Mc-Whorter, 117 Ga. 788-9; Brandon v. Pritchett, supra; Smith v. Farmers Mut. Ins. Asso., Ill Ga. 739; Colquitt v. Smith, 76 Ga. 709; Brown v. Colquitt, 73 Ga. 59.